Citation Nr: 0837429	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-03 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to improved death pension benefits. 

3. Entitlement to service connection for cystic lung disease 
for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to February 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  

The Board notes that prior to death the veteran had appealed 
the denial of a claim to reopen a previously denied claim for 
service connection for cystic lung disease.  The RO 
subsequently reopened the claim and denied the issue on the 
merits.  Thereafter, in March 2006, the veteran's claim was 
dismissed by the Board for lack of jurisdiction due to the 
veteran's death.  However, for the purpose of a claim for 
accrued benefits, the veteran's claim for service connection 
for cystic lung disease was still pending before VA at the 
time of his death.

In September 2007, the appellant testified at a hearing 
before a Decision Review Officer (DRO), sitting at the RO.  A 
transcript of the hearing is associated with the claims file.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board notes that the appellant was sent 
a VCAA notice in February 2005 which notified her of the 
evidence necessary to establish entitlement to death pension, 
accrued benefits, and dependency and indemnity compensation 
(DIC).  However, the notice did not advise the appellant as 
to how to substantiate a claim for service connection for the 
cause of the veteran's death.  

Further, in Hupp v. Nicholson¸ the Court held that a notice 
with regard to a claim for DIC benefits must include (1) a 
statement of the conditions (if any) for which the veteran 
was service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected disability and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a disorder not yet service connected.  21 Vet. App. 342 
(2007).  Additionally, if the claimant raises a specific 
issue regarding a particular element of the claim, the notice 
must inform the claimant of how to substantiate the 
assertion, taking into account the evidence submitted in 
connection with the application.  Thus, a remand is required 
so that VA may fulfill its duty to notify in accordance with 
VCAA. 

Moreover, the Board observes that a VA opinion was not 
obtained with regard to the question of a relationship 
between the cause of the veteran's death and his military 
service.  Service treatment records reveal that the veteran 
was hospitalized and discharged due to what was diagnosed as 
congenital cystic lung disease; however, a November 1955 
service treatment record indicates that the disorder had 
progressed more than would have been reasonably expected 
during the veteran's two years of service.  Although a VA 
examination was conducted in March 2003 with regard to the 
veteran's claim for service connection for cystic lung 
disease, the examiner did not address the question of whether 
the veteran's cystic lung disease underwent a permanent 
increase in severity in service.  Additionally, the examiner 
did not clearly address whether the veteran's COPD was 
related to his cystic lung disease, either directly or as the 
result of aggravation of the cystic lung disease in service.  
Accordingly, the Board determines that the record is 
insufficient upon which to decide the claims, and another VA 
opinion must be obtained. 

As for the appellant's claims for accrued and death benefits, 
the Board observes that her March 2006 notice of disagreement 
applied to the denial of her claims for accrued benefits and 
death pension, as well as to her claim for service connection 
for cause of death.  No statement of the case (SOC) has been 
issued on these claims.  Thus, a remand is required so that 
an SOC may be issued with regard to the appellant's claims 
for accrued benefits based on a pending claim for service 
connection for cystic lung disease and death benefits.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, the case is REMANDED for the following action:

1.	Send the appellant a VCAA notice that 
notifies her of the evidence necessary 
to substantiate a claim for service 
connection for the cause of the 
veteran's death, as well as provides 
notice with regard to DIC claims as 
required by Hupp.
2.	Request a VA opinion from an 
appropriate specialist with regard to 
the etiology of the veteran's COPD and 
his cystic lung disease.  The claims 
file should be made available for 
review, and the examination report 
should reflect that such review 
occurred.  The examiner should then 
address the following questions:

a.	Is it at least as likely as not 
(50 percent or greater 
probability) that the veteran's 
cystic lung disease was 
aggravated, i.e., underwent a 
permanent increase in severity, 
during his military service?

b.	Is it at least as likely as not 
(50 percent or greater 
probability) that the veteran's 
COPD was related to his in-service 
respiratory disorder, or to in-
service aggravation of his cystic 
lung disease? 

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation or 
aggravation as it is to find against 
it.

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the appellant's 
cause of death claim should be 
readjudicated, to include all evidence 
received since the April 2004 statement 
of the case.  The appellant and her 
representative should then be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

4.	Send the veteran an SOC in response to 
the appellant's March 2006 notice of 
disagreement with regard to denial of 
accrued benefits based on a pending 
claim for service connection for cystic 
lung disease and the denial of death 
pension benefits.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




